UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2012 LANDEC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-27446 (Commission file number) 94-3025618 (IRS Employer Identification No.) 3603 Haven Avenue, Menlo Park, California 94025 (Address of principal executive offices and zip code) (650)306-1650 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On February 15, 2012, Landec Corporation (the “Company”) entered into a new executive employment agreement (the “Employment Agreement”) with Mr.Gary T. Steele, President, Chief Executive Officer and Chairman of the Board of Directors (the “Board”) of the Company, effective as of January1, 2012, setting forth the terms of his employment.The Employment Agreement expires on December31, 2014 unless renewed or extended by both parties, and provides that Mr.Steele shall be paid an annual base salary of $450,000 (which is Mr.Steele’s current annual base salary) through the term of the Employment Agreement, plus an annual cash incentive award based upon the attainment of pre-determined, mutually established goals.Mr.Steele will be eligible for grants of equity interests under the Company’s 2009 Stock Incentive Plan at such times and in such amounts as determined by the Compensation Committee of the Board. The Employment Agreement provides that upon Mr.Steele’s death or disability, the Company shall pay Mr.Steele or his estate his unpaid base salary and the pro rata portion of his annual cash incentive award through the date of termination.If Mr.Steele is terminated without cause or if he terminates his employment for good reason (generally, any relocation of Mr.Steele’s place of employment, reduction in salary, reduction in his target bonus amount or material reduction of his duties or authority), Mr.Steele will receive a severance payment equal to 100% of his annual base salary and a one-year acceleration of his unvested stock options and other equity awards, and the Company will pay the monthly premiums for health insurance coverage for Mr.Steele (and his spouse) until Mr.Steele attains age 65 or at such earlier time as Mr.Steele receives substantially equivalent health insurance coverage in connection with new employment.In addition, the Employment Agreement provides that if Mr.Steele is terminated without cause or terminates his employment for good reason within two (2) years following a “change of control,” Mr.Steele will receive a severance payment equal to 150% of his annual base salary and the Company will pay the monthly premiums for health insurance coverage for Mr.Steele (and his spouse) until Mr.Steele attains age 65 or at such earlier time as Mr.Steele receives substantially equivalent health insurance coverage in connection with new employment.In the event of a “change of control,” all of Mr.Steele’s unvested stock options and other equity awards shall immediately vest and become exercisable. The Employment Agreement provides that if Mr.Steele is terminated without cause, if he terminates his employment for good reason or if he retires at the end of the term of the Employment Agreement, the Company will pay or reimburse Mr.Steele for the monthly premiums for Medicare for the remainder of the lives of Mr.Steele and his spouse; provided that this benefit shall cease to be available at such time as Mr.Steele commences receiving substantially equivalent health insurance coverage in connection with new employment. Mr.Steele agreed, as part of the Employment Agreement, not to solicit, induce, recruit, encourage or take away employees or consultants of the Company for a period of two years following his termination.In addition, Mr.Steele agreed not to solicit any licensor to or customer of the Company for a period of two years following his termination. The foregoing description of the Employment Agreement is only a summary and is qualified in its entirety by reference to the Employment Agreement, which is filed as an exhibit thereto. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit 10.35 – Employment Agreement with Gary T. Steele effective January1, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LANDEC CORPORATION Registrant Date: February 16, 2012 By: /s/ Gregory S. Skinner Gregory S. Skinner Vice President of Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Employment Agreement with Gary T. Steele effective January1, 2012
